Exhibit 10.4

BRISTOL-MYERS SQUIBB COMPANY

2007 SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN

(As Amended and Restated effective June 10, 2008)

1. Purpose. The purpose of this 2007 Senior Executive Performance Incentive Plan
(the “Plan”) is to aid Bristol-Myers Squibb Company, a Delaware corporation
(together with its successors and assigns, the “Company”), in attracting,
retaining, motivating and rewarding executive employees of the Company or its
subsidiaries or affiliates by providing for awards that will serve as an
incentive to annual performance by executive employees who contribute materially
to the success of the Company and its subsidiaries and affiliates. The Plan
authorizes annual incentive awards that are intended to qualify as
“performance-based compensation” that is tax deductible without limitation under
Section 162(m) of the Internal Revenue Code.

2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

(a) “Award” means the amount of a Participant’s Award Opportunity in respect of
a given Performance Year determined by the Committee to have been earned and to
be payable or potentially payable to the Participant, subject to any conditions
as may be imposed by the Committee.

(b) “Award Opportunity” means a specified percentage of the Award Pool that a
Participant potentially may earn in a specified Performance Year, subject to
such additional requirements as the Committee may impose. An Award Opportunity
constitutes a conditional right to receive an Award.

(c) “Award Pool” means a hypothetical cash amount equal to two percent of the
Pretax Earnings for a specified Performance Year. Pretax Earnings for this
purpose may not include Pretax Earnings from any period not included in the
designated Performance Year and, if Performance Years overlap, the Committee
must specify counting rules so that the aggregate of Award Pools for such
Performance Years does not exceed the limit of two percent of the Pretax
Earnings during the relevant periods.

(d) “Beneficiary” means the person, persons, trust or trusts designated as being
entitled to receive the benefits under a Participant’s Award Opportunity or
Award upon and following a Participant’s death. Unless otherwise determined by
the Committee, a Participant may designate a person, persons, trust or trusts as
his or her Beneficiary, and in the absence of a designated Beneficiary the
Participant’s Beneficiary shall be as specified in Section 8(a). Unless
otherwise determined by the Committee, any designation of a Beneficiary other
than a Participant’s spouse shall be subject to the written consent of such
spouse.

(e) “Board” means the Company’s Board of Directors.

(f) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder include any successor
provisions and regulations, and reference to regulations includes any applicable
guidance or pronouncement of the Department of the Treasury and Internal Revenue
Service.

(g) “Committee” means the Compensation and Management Development Committee of
the Board, the composition and governance of which is established in the
Committee’s Charter as approved from time to time by the Board and subject to
other corporate governance documents of the Company. No action of the Committee
shall be void or deemed to be without authority due to the failure of any
member, at the time the action was taken, to meet any qualification standard set
forth in the Committee Charter or this Plan. The Committee may specify that any
of its actions shall be subject to the approval of the Board.

 

E-10-4



--------------------------------------------------------------------------------

(h) “Covered Employee” means a person designated by the Committee as likely,
with respect to a given fiscal year of the Company, to be the Chief Executive
Officer or one of the other persons who will be named executive officers whose
compensation potentially will be subject to the limitations on tax deductibility
under Code Section 162(m) for that year (or a later year in which an Award may
be settled). This designation generally is required at the time an Award
Opportunity is granted.

(i) “Pretax Earnings” means the Company’s earnings from continuing operations on
a consolidated basis before deduction of income taxes as reported (or to be
reported) in the Company’s financial statements, less pretax minority interest
expenses, and excluding discontinued operations, extraordinary items and other
non-recurring items, in each case as determined in accordance with generally
accepted accounting principles or identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or other filings with the U.S. Securities and Exchange Commission.

(j) “Participant” means a person who has been granted an Award Opportunity or
Award under the Plan which remains outstanding.

(k) “Performance Year” means the fiscal year or portion thereof specified by the
Committee as the period over which Pretax Earnings are to be measured as a basis
for determining the level of funding of the Award Pool.

(l) “Retirement” means a Participant’s Termination of Employment with the
Company or a subsidiary or affiliate in the following circumstances:

 

  (i) At or after the Participant’s 65th birthday; or

 

  (ii) At or after the Participant’s 55th birthday having completed 10 years of
service with the Company and/or its subsidiaries and affiliates; or

 

  (iii) Such termination is by the Company or a subsidiary or affiliate not for
cause and is not voluntary on the part of the Participant, at or after the
Participant has attained age plus years of service (rounded up to the next
higher whole number) which equals at least 70 and the Participant has completed
10 years of service with the Company and/or its subsidiaries and affiliates, and
the Participant has executed a general release and has agreed to be subject to
covenants relating to noncompetition, nonsolicitation and other commitments for
the protection of the Company’s business as then may be required by the
Committee (subject to Section 7(e)(ix)).

(m) “Termination of Employment” means the termination of a Participant’s
employment with the Company or a subsidiary or affiliate for any reason,
immediately after which the Participant is not employed by the Company or any
subsidiary or affiliate; provided, however, that with respect to any
distribution of a Deferred Portion (as defined in Section 6(a)), Termination of
Employment shall mean a Participant’s “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h).

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select eligible employees of the
Company and its subsidiaries to become Participants; to grant Award
Opportunities; to prescribe documents setting terms of Award Opportunities and
Awards (such

 

E-10-4



--------------------------------------------------------------------------------

Award documents need not be identical for each Participant or each Award),
amendments thereto, and rules and regulations for the administration of the Plan
and amendments thereto (“Regulations”); to construe and interpret the Plan and
Award documents and correct defects, supply omissions or reconcile
inconsistencies therein; and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan. Decisions of the Committee with respect to the administration and
interpretation of the Plan shall be final, conclusive, and binding upon all
persons interested in the Plan, including Participants, Beneficiaries, and other
persons claiming rights from or through a Participant, and stockholders (except
as may be otherwise determined by the Board). The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee.

(b) Manner of Exercise of Committee Authority. The Committee may act through
subcommittees, including for purposes of qualifying Award Opportunities and
Awards under Code Section 162(m) as performance-based compensation, in which
case the subcommittee shall be subject to any limitations under the Committee
Charter, and the acts of the subcommittee shall be deemed to be acts of the
Committee hereunder. The Committee may delegate to one or more officers or
managers of the Company or any subsidiary or affiliate, or committees thereof,
the authority, subject to such terms as the Committee shall determine, to
perform such functions, including administrative functions, as the Committee may
determine, to the extent that such delegation (i) will not cause Award
Opportunities and Awards intended to qualify as performance-based compensation
under Code Section 162(m) to fail to so qualify, and (ii) will not result in a
related-party transaction with an executive officer required to be disclosed
under Item 404(a) of Regulation S-K (in accordance with Instruction 5.a.ii
thereunder) under the Exchange Act.

(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

4. Eligibility and Per-Person Limits. Employees of the Company or any subsidiary
or affiliate who are or may become executive officers of the Company may be
selected by the Committee to participate in this Plan in a specified Performance
Year. The maximum Award Opportunity of any individual Participant who is the
Chief Executive Officer during any part of a Performance Year shall be 20% of
the Award Pool for that Performance Year and for any other individual
Participant shall be 15% of the Award Pool for that Performance Year, provided
that the aggregate of all Award Opportunities under this Plan for that
Performance Year may not exceed 100% of the Award Pool.

5. Designation and Earning of Award Opportunities.

(a) Designation of Award Opportunities. The Committee shall select employees to
participate in the Plan and designate the Performance Year of such
participation. The Committee shall designate, for each such Participant, the
Award Opportunity such Participant may earn for such Performance Year and any
conditions to the earning of such Award Opportunity or portions thereof (in
addition to the requirement that Pretax Earnings be achieved in order to fund
the Award Pool). Award Opportunities will be denominated in cash and Awards will
be payable in cash, except that the Committee may denominate an Award
Opportunity in shares of Common Stock or equity awards based on Common Stock or
provide for payment of a cash-denominated Award Opportunity in the form of such
shares or equity awards if and to the extent that the shares or equity awards
are available under the 2007 Stock Award and Incentive Plan (or a successor
thereto) and authorized for use hereunder in accordance with applicable
requirements of such other plan. Except for shares drawn from such other plan,
no shares of Common Stock are specifically reserved for issuance under this
Plan.

 

E-10-4



--------------------------------------------------------------------------------

(b) Award Opportunities of Covered Employees. If the Committee determines that
an Award Opportunity to be granted to an eligible person who is designated a
Covered Employee by the Committee should qualify as performance-based
compensation for purposes of Code Section 162(m), the Committee will specify the
Performance Year and the Participant’s Award Opportunity by the date which is
the earlier of (i) 90 days after the beginning of the applicable Performance
Year or (ii) the time 25% of such Performance Year has elapsed. Any settlement
or other event which would change the form of payment from that originally
specified shall be implemented in a manner such that the Award does not, solely
for that reason, fail to qualify as performance-based compensation for purposes
of Code Section 162(m).

(c) Additional Participants and Award Opportunity Designations During a
Performance Year. At any time during a Performance Year, the Committee may
select a new employee or a newly promoted employee to participate in the Plan
for that Performance Year and/or designate, for any such Participant, an Award
Opportunity (or additional Award Opportunity) for such Performance Year or a
different Performance Year. In determining the amount of the Award Opportunity
for such Participant under this Section 5(c), the Committee may take into
account the portion of the Performance Year already elapsed, the performance
achieved during such elapsed portion of the Performance Year, and such other
considerations as the Committee may deem relevant.

(d) Determination of Award. During the year following the Performance Year,
within a reasonable time after the end of each Performance Year and financial
results for the Performance Year have become available (but not later than
March 15 for any portion of an Award for which the substantial risk of
forfeiture lapsed during the Performance Year), the Committee will determine the
extent to which the Award Pool is funded and Award Opportunities for the
Performance Year have been earned, and the Award for each Participant for such
Performance Year. The Committee may not adjust the amount of an Award under
Section 5(b) upward so that the Award exceeds the level of earning of the
related Award Opportunity actually achieved based on Pretax Earnings
performance. Unless otherwise determined by the Committee (or otherwise provided
under a separate agreement, plan or policy conferring rights on the
Participant), the Award shall be deemed earned and vested only at the time the
Committee makes the determination pursuant to this Section 5(d) with respect to
a Participant who remains employed by the Company or a subsidiary or affiliate
at the time of the determination, and no Participant has a legal right to
receive an Award until such determination has been made.

(e) Written Determinations. Determinations by the Committee under this
Section 5, including Award Opportunities, the level of Pretax Earnings for the
Performance Year and the resulting funding of the Award Pool, and the amount of
any Award earned shall be recorded in writing. With regard to Awards intended to
qualify under Section 162(m), the Committee will certify, in a manner conforming
to applicable regulations under Section 162(m), prior to settlement of each such
Award granted to a Covered Employee, that the Award (and any related Award
Opportunity) has been earned and other material terms upon which earning of the
Award was conditioned have been satisfied.

(f) Other Terms of Award Opportunities and Awards. Subject to the terms of this
Plan, the Committee may specify the circumstances in which Award Opportunities
and Awards shall be paid or forfeited in the event of a change in control,
Termination of Employment or other event prior to the end of a Performance Year
or settlement of an Award. With respect to Award Opportunities and Awards under
Section 5(b), any payments resulting from a change in control or Termination of
Employment need not qualify as performance-based compensation under
Section 162(m) if authorizing such non-qualifying payments would not disqualify
the Award Opportunity or Award from Section 162(m) qualification in cases in
which no change in control or Termination of Employment in fact has occurred.

(g) Adjustments. The Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Award Opportunities in
recognition of unusual or nonrecurring events, including acquisitions and
dispositions of businesses and assets, affecting the Company and its
subsidiaries or other business unit, or the financial statements of the Company
or any subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or

 

E-10-4



--------------------------------------------------------------------------------

business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any subsidiary or affiliate or business unit thereof,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided, however, that no such adjustment
shall be authorized or made if and to the extent that the existence or exercise
of such authority (i) would affect the definition of “Pretax Earnings” so as to
increase the amount thereof; (ii) would cause an Award Opportunity or Award
under Section 5(b) intended to qualify as performance-based compensation under
Code Section 162(m) and regulations thereunder to fail to so qualify, or
(iii) would cause the Committee to be deemed to have authority to change the
targets, within the meaning of Treasury Regulation § 1.162-27(e)(4)(vi), with
respect to Award Opportunities under Section 5(b) intended to qualify as
performance-based compensation under Code Section 162(m) and regulations
thereunder.

6. Settlement of Awards.

(a) Current and Deferred Portions. The Committee may require or may permit a
Participant to elect deferred payment of a percentage (not less than 25%) of an
Award (the “Deferred Portion”). Any Award or portion of an Award which the
Committee does not require and the Participant does not validly request to be
deferred shall be paid in accordance with Section 6(b) (the “Current Portion”).
Any Deferred Portion, and any rights of a Participant to elect deferral, shall
be subject to the terms and conditions stated in Section 7(e) and in any
Regulations. A Participant may elect deferral of settlement of an Award only by
filing a valid deferral election, on such form as the Committee may require,
with the Company not later than December 31 of the year preceding the
Performance Year or at such other election date as the Committee may specify in
accordance with Code Section 409A (as required by Section 7(e)). The Current
Portion and the Deferred Portion for each performance year, and installments
payable as the Deferred Portion, each shall be deemed a separate payment for
purposes of Code Section 409A.

(b) Settlement of Award. Any Current Portion of an Award shall be paid and
settled by the Company promptly after the date of determination by the Committee
under Section 5(d) hereof. The Current Portion of any Award shall be paid no
later than March 15 of the year following the end of the Performance Year to
which the Award relates, or, in the case of any award or portion thereof subject
to a substantial risk of forfeiture extending into that following year, the
Current Portion may be paid at any time during such following year.

(c) Tax Withholding. The Company and its subsidiaries and affiliates shall
deduct from any payment in settlement of a Participant’s Award or from any other
payment to the Participant, including wages, any Federal, state, or local
withholding or other tax or charge which is then required to be deducted under
applicable law with respect to the Award. If any Award is to be settled by
delivery of Common Stock, the Company may at its election withhold shares to
cover such withholding taxes. Participants may elect to have the deduction of
taxes cover the amount of any applicable tax payable by the Participant in
excess of the mandatory withholding tax, with such incremental tax determined on
the basis of the highest marginal tax rate applicable to such Participant,
except that if shares of Common Stock are to be withheld, such shares may be
withheld only to the extent of the mandatory withholding taxes.

(d) Non-Transferability. In addition to the restrictions under Section 7(e)(vi),
an Award Opportunity, any resulting Award, including any Deferred Portion, and
any other right hereunder shall be non-assignable and non-transferable, and
shall not be pledged, encumbered, or hypothecated to or in favor of any party or
subject to any lien, obligation, or liability of the Participant to any party
other than the Company or a subsidiary or affiliate, except that a Participant
may designate a Beneficiary pursuant to the provisions of Section 8.

7. Deferral of Payments. Any Deferred Portion of an Award shall be subject to
the following (certain provisions of Section 7(e) apply also to the Current
Portion of an Award):

(a) Notional Investment Funds. At such time as may be specified by the
Committee, the Participant shall determine, subject to the approval of the
Committee, the portion of his or her Deferred Portion that is to be valued by
reference to the Performance Incentive Fixed Income Fund (the “Fixed

 

E-10-4



--------------------------------------------------------------------------------

Income Fund”), the portion that is to be valued by reference to the Performance
Incentive Company Stock Fund (the “Stock Fund”) and the portion that shall be
valued by reference to any other fund(s) (collectively, the “Funds”) which may
be established by the Committee for this purpose. The Committee may from time to
time determine whether the Fund(s) used to value the account of any Participant
may be changed from the Fund(s) currently used to any other Fund established for
use under this Plan, subject to Section 7(e).

(b) Payments in Settlement of Deferred Portions. Unless otherwise determined by
the Committee and subject to Section 7(e), payments of a Participant’s Deferred
Portions shall be made as follows: Payment of the total amount of a
Participant’s Deferred Portions shall be made to the Participant or, in case of
the death of the Participant prior to the commencement of payments of Deferred
Portions, to the Participant’s Beneficiary, in lump sum or in installments (as
permitted by the Committee and elected by the Participant) commencing within 30
days after the Participant shall cease, by reason of death or otherwise, to be
an employee of the Company; provided that the only distribution dates that may
be permitted hereunder will be dates complying with requirements under Code
Section 409A, which among other things may require a six-month delay in a
distribution to a “key employee” following separation from service (in
accordance with Section 7(e)(ii)(B)). Certain provisions governing the timing of
payment in the event of death are specified in Section 8(a) below. In case of
the death of any Participant after the commencement of installment payments, the
then remaining unpaid balance of Deferred Portions shall continue to be paid in
installments, at such times and in such manner as if such Participant were
living, to the Beneficiary(ies) of the Participant.

(c) Conduct of Participant Following Termination of Employment. If, following
the date on which a Participant shall cease to be an employee of the Company,
the Participant shall at any time either disclose to unauthorized persons
confidential information relative to the business of the Company or otherwise
act or conduct themselves in a manner which the Committee shall determine is
inimical or contrary to the best interest of the Company, the Company’s
obligation to make any further payment on account of the Participant’s Deferred
Portions that resulted from mandatory deferrals shall forthwith terminate. The
determination of the Committee as to whether an event has occurred resulting in
a forfeiture or a termination or reduction of the Company’s obligation in
accordance with the provisions of this Section 7 shall be conclusive.

(d) Fund Composition and Valuation. Deferred Portions of Awards under the Plan
shall be valued and maintained as follows:

 

  (i) In accordance with the provisions, and subject to the conditions, of the
Plan and the Regulations, the Deferred Portion as established by the Committee
shall be valued in reference to the Participants’ account(s) in the Fixed Income
Fund, in the Company Stock Fund, and in any other Fund(s) established under this
Plan. Account balances shall be maintained as dollar values, units or share
equivalents as appropriate based upon the nature of the Fund. Unless otherwise
determined by the Committee, for unit or share-based Funds, the number of units
or shares credited shall be based upon the established unit or share value as of
the last day of the quarter preceding the crediting of the Deferred Portion.

 

  (ii) Investment income credited to Participants’ accounts under the Fixed
Income Fund shall be determined by the Committee based upon the prevailing rates
of return experienced by the Company. The Company shall advise Participants of
the current valuations of the Fixed Income Fund as appropriate to facilitate
deferral decisions, investment choices and to communicate payout levels. The
Company Stock Fund shall consist of units each valued as one share of Common
Stock of the Company (par value $.10).

 

  (iii) Nothing contained in the Fund definitions in Sections 7(d)(i) and
(ii) shall require the Company to segregate or earmark any cash, shares, or
other property to determine Fund values, maintain Participant account levels or
for any other purpose.

 

E-10-4



--------------------------------------------------------------------------------

  (iv) The establishment of the Fixed Income Fund and the Stock Fund as detailed
in Sections 7(d)(i) and (ii) shall not preclude the right of the Committee to
direct the establishment of additional investment Funds or to discontinue those
Funds. In establishing such Funds, the Committee shall determine the criteria to
be used for determining the value of such Funds.

(e) Certain Provisions to Ensure Compliance with Section 409A. Other provisions
of the Plan notwithstanding, the terms of any Deferred Portion (which term
includes earnings thereon), including any authority of the Company and rights of
the Participant with respect to the Deferred Portion, shall be limited to those
terms permitted under Section 409A, and any terms not permitted under
Section 409A shall be automatically modified and limited to the extent necessary
to conform with Section 409A but only to the extent that such modification or
limitation is permitted under Code Section 409A and the regulations and guidance
issued thereunder. In addition, other provisions of the Plan notwithstanding,
the following rules will apply:

 

  (i) Elections to defer any portion of an Award will be permitted only at times
in compliance with Section 409A in accordance with the rules set forth on
Exhibit A to the Company’s 2007 Stock Award and Incentive Plan, as amended,
which Exhibit is hereby incorporated into and made a part of this Plan;

 

  (ii) Distribution. Except as provided in Section 7(e)(iii) hereof, no Deferred
Portion shall be distributable to a Participant (or his or her beneficiary)
except upon the occurrence of one of the following (or a date related to the
occurrence of one of the following), which must be specified in a written
document governing such Deferred Portion and otherwise meet the requirements of
Treasury Regulation § 1.409A-3:

 

  (A) Specified Time. A specified time or a fixed schedule.

 

  (B) Separation from Service. The Participant’s separation from service (within
the meaning of Treasury Regulation § 1.409A-1(h) and other applicable rules
under Code Section 409A); provided, however, that if the Participant is a “key
employee” (as defined in Code Section 416(i) without regard to paragraph
(5) thereof) and any of the Company’s stock is publicly traded on an established
securities market or otherwise, settlement under this Section 7(e)(ii)(B) shall
instead occur at the expiration of the six-month period under
Section 409A(a)(2)(B)(i). In the case of installments, this delay shall not
affect the timing of any installment otherwise payable after the six-month delay
period;

 

  (C) Death. The death of the Participant.

 

  (D) Disability. The date the Participant has experienced a 409A Disability (as
defined below).

 

  (E) 409A Ownership/Control Change. The occurrence of a 409A Ownership/Control
Change (as defined below).

 

  (iii) No Acceleration. The distribution of a Deferred Portion may not be
accelerated prior to the time specified in accordance with Section 7(e)(iii)
hereof, except in the case of one of the following events:

 

  (A)

Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency, as
defined below, but only if the net amount payable upon such settlement does not
exceed the amounts necessary to relieve such emergency plus amounts

 

E-10-4



--------------------------------------------------------------------------------

 

necessary to pay taxes reasonably anticipated as a result of the settlement,
after taking into account the extent to which the emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise or by
liquidation of the Participant’s other assets (to the extent such liquidation
would not itself cause severe financial hardship), or by cessation of deferrals
under the Plan. Upon a finding that an Unforeseeable Emergency has occurred with
respect to a Participant, any election of the Participant to defer compensation
that will be earned in whole or part by services in the year in which the
emergency occurred or is found to continue will be immediately cancelled.

 

  (B) Domestic Relations Order. The Deferred Portion may permit the acceleration
of the exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

 

  (C) Conflicts of Interest. Such Deferred Portion may permit the acceleration
of the settlement time or schedule as may be necessary to comply with an ethics
agreement with the Federal government or to comply with a Federal, state, local
or foreign ethics law or conflict of interest law in compliance with Treasury
Regulation § 1.409A-3(j)(4)(iii).

 

  (D) Change. The Committee may exercise the discretionary right to accelerate
the vesting of any unvested compensation deemed to be a Deferred Portion upon a
409A Ownership/Control Change or to terminate the Plan upon or within 12 months
after a 409A Ownership/Control Change, or otherwise to the extent permitted
under Treasury Regulation § 1.409A-3(j)(4)(ix), or accelerate settlement of such
Deferred Portion in any other circumstance permitted under Treasury Regulation
§ 1.409A-3(j)(4).

 

  (iv) Definitions. For purposes of this Section 7(e), the following terms shall
be defined as set forth below:

 

  (A) “409A Ownership/Control Change” shall be deemed to have occurred if, in
connection with any event otherwise defined as a change in control under any
applicable Company document, there occurs a change in the ownership of the
Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, as defined in
Treasury Regulation § 1.409A-3(i)(5).

 

  (B) “409A Disability” means an event which results in the Participant being
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii), by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or its subsidiaries.

 

  (C)

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or similar extraordinary and
unforeseeable

 

E-10-4



--------------------------------------------------------------------------------

 

circumstances arising as a result of events beyond the control of the
Participant, and otherwise meeting the definition set forth in Treasury
Regulation § 1.409A-3(i)(3).

 

  (iv) Time of Distribution. In the case of any distribution of a Deferred
Portion, if the timing of such distribution is not otherwise specified in the
Plan or an applicable agreement or other governing document, the distribution
shall be made within 60 days after the date at which the settlement of the
Deferred Portion is specified to occur. In the case of both the Current Portion
and the Deferred Portion, the Participant shall have no influence on any
determination as to the tax year in which the distribution will be made;

 

  (v) Determination of “Key Employee.” For purposes of a distribution under
Section 7(e)(ii)(B), status of a Participant as a “key employee” shall be
determined annually under the Company’s administrative procedure for such
determination for purposes of all plans subject to Code Section 409A.

 

  (vi) Non-Transferability. Other provisions of the Plan notwithstanding, no
Current Portion, Deferred Portion or other right of a Participant under the Plan
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Participant
or the Participant’s Beneficiary.

 

  (vii) Distribution Changes. The Committee may, in its discretion, require or
permit on an elective basis a change in the distribution terms applicable to a
Deferred Portion in accordance with, and to the fullest extent permitted by,
applicable guidance of the Internal Revenue Service (including Proposed Treasury
Regulation § 1.409A, Preamble § XI.C and IRS Notice 2005-1), and otherwise in
accordance with Section 409A and regulations thereunder. The Senior Vice
President — Human Resources of the Company is authorized to permit election of
different deferral periods provided that any such modifications may not
otherwise increase the benefits to Participants or the costs of a Deferred
Portion to the Company (other than through changes in value of the notional
investment). Other provisions of this Plan notwithstanding, changes to
distribution timing resulting from amendments to this Plan in 2008 shall not
have the affect of accelerating distributions into 2008 or causing distributions
that otherwise would have occurred in 2008 to be deferred until a year after
2008.

 

  (viii) Scope and Application of this Provision. For purposes of this
provision, references to a term or event (including any authority or right of
the Company or a Participant) being “permitted” under Section 409A mean that the
term or event will not cause the Participant to be deemed to be in constructive
receipt of compensation relating to the Deferred Portion prior to the
distribution of cash, shares or other property or to be liable for payment of
interest or a tax penalty under Section 409A.

 

  (ix)

Release or Other Termination Agreement. If the Company requires a Participant to
execute a release, non-competition, or other agreement as a condition to receipt
of a payment upon or following a Termination of Employment, the Company will
supply to the Participant a form of such release or other document not later
than the date of the Participant’s Termination of Employment, which must be
returned within the time period required by law and must not be revoked by the
Participant within the applicable time period in order for Participant to
satisfy any such condition. If any amount payable during a fixed period
following Termination of Employment is subject to such a requirement and the
fixed period would begin in one year and end in the next, the Company, in
determining the time of payment of any such amount, will not be influenced by
the timing of any action of the Participant including execution of such a
release or

 

E-10-4



--------------------------------------------------------------------------------

 

other document and expiration of any revocation period. In particular, the
Company will be entitled in its discretion to deposit any such payment in escrow
during either year comprising such fixed period, so that such deposited amount
is constructively received and taxable income to the Participant upon deposit
but with distribution from such escrow remaining subject to the Participant’s
execution and non-revocation of such release or other document.

 

  (x) Limitation on Setoffs. No setoff by the Company to satisfy any obligation
of the participant to the Company is permitted against a 409A Deferral except at
the time of distribution of such 409A Deferral.

 

  (xi) Special Disability Provision. In case of a Disability of a Participant,
for any Deferred Portion the Company shall determine whether there has occurred
a “separation from service” as defined under Treasury Regulation § 1.409A-1(h)
based on Participant’s circumstances, in which case such Disability will be
treated as a separation from service for purposes of determining the time of
payment of such Deferred Portion. The Company’s determination hereunder will be
made initially within 30 days after the Disability and each March and December
thereafter.

8. Designation of and Payments to Beneficiaries.

(a) Distributions in the Event of Death. If a Participant has died and then or
thereafter a Current or Deferred Portion becomes distributable to the
Participant, such payment will be distributed to the Participant’s Beneficiary;
provided, however, that a person or trust will be deemed a Beneficiary only if
he or it is surviving on the date of death of the Participant and if the
Participant has designated such person or trust as a Beneficiary in his or her
most recent written and duly filed Beneficiary designation (i.e., any new
Beneficiary designation under the Plan cancels a previously filed Beneficiary
designation). If no Beneficiary is living at the time of Participant’s death,
any subsequent payment will be distributable to the person or persons in the
first of the following classes of successive preference:

 

  (i) Widow or Widower, if then living;

 

  (ii) Surviving children, equally;

 

  (iii) Surviving parents, equally;

 

  (iv) Surviving brothers and sisters, equally; and

 

  (v) Executors or administrators;

and the term “Beneficiary” as used in the Plan shall include such person or
persons. In case of the death, any Current or Deferred Portion (as to which
installment payments have not commenced; if payable in installments, this timing
rule applies to commencement of installments) will become payable to the estate
30 days after the death of the employee. The representatives of the
Participant’s estate shall be obligated to provide to the Company such
documentation as the Committee may reasonably require, but in any event
distribution hereunder may not be delayed beyond the end of the year in which
the specified payment date falls (and the Current Portion must be paid within
the short-term deferral period under Section 409A). If the Participant dies
after the commencement of installment payments, the then remaining unpaid
balance of Deferred Portions shall continue to be paid in installments, at such
times and in such manner as if such Participant were living, to the
Beneficiary(ies).

(b) Terms and Conditions Applicable to a Beneficiary. A Beneficiary, transferee,
or other person claiming any rights under the Plan from or through any
Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

 

E-10-4



--------------------------------------------------------------------------------

9. Additional Forfeiture Provisions Applicable to Awards. Awards shall be
subject to the Company’s policy providing that the Company will, to the extent
permitted by governing law, require reimbursement of any bonus paid to executive
officers and certain other officers where: (i) the payment was predicated upon
the achievement of certain financial results that were subsequently the subject
of a restatement, (ii) in the Board’s view the Participant engaged in misconduct
that caused or partially caused the need for the restatement, and (iii) a lower
payment would have been made to the Participant based upon the restated
financial results. In each such instance, the Company will seek to recover the
Participant’s entire Award for the relevant period, plus a reasonable rate of
interest. Any successor or additional policy in effect at the date an Award is
determined shall apply to such Award.

10. General Provisions.

(a) Changes to this Plan. The Committee may at any time amend, alter, suspend,
discontinue, or terminate this Plan, and such action shall not be subject to the
approval of the Company’s stockholders or Participants; provided, however, that
any amendment to the Plan beyond the scope of the Committee’s authority shall be
subject to the approval of the Board of Directors; provided further, that any
amendment to the Plan shall be subject to stockholder approval if and to the
extent required so that Award Opportunities and Awards under Section 5(b) can
continue to qualify under Code Section 162(m), and provided further, that,
without the consent of the Participant, no such action shall materially impair
the rights of a Participant with respect to an Award as to which the Committee
no longer retains a right to exercise negative discretion to eliminate the
payment in settlement of the Award.

(b) Participant Acceptance of Plan and Award Terms. By accepting any Award or
other benefit under the Plan, a Participant and each person claiming under or
through him or her shall be conclusively deemed to have accepted, ratified and
consented to any action taken or made under the Plan by the Company, the Board,
the Committee or any other committee appointed by the Board, and to have agreed
to all terms and conditions under the Plan and otherwise specified in connection
with such Award.

(c) Section 162(m) of the Code. Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) of the Code to ensure the deductibility by the Company of
payment in settlement of Awards to Covered Employees.

(d) Unfunded Status of Participant Rights. Award Opportunities, Awards,
accounts, deferred amounts, and related rights of a Participant under the Plan
represent unfunded deferred compensation obligations of the Company for ERISA
and federal income tax purposes and, with respect thereto, the Participant shall
have rights no greater than those of an unsecured general creditor of the
Company.

(e) Nonexclusivity of the Plan. The adoption of this Plan shall not be construed
as creating any limitations on the power of the Board or Committee to adopt such
other compensation arrangements as it may deem desirable for any Participant or
non-participating employee, including authorization of annual incentives under
other plans and arrangements.

(f) No Right to Continued Employment. Neither the Plan, its adoption, its
operation, nor any action taken under the plan shall be construed as giving any
employee the right to be retained or continued in the employ of the Company or
any of its subsidiaries or affiliates, nor shall it interfere in any way with
the right and power of the Company or any of its subsidiaries or affiliates to
dismiss or discharge any employee or take any action that has the effect of
terminating any employee’s employment at any time.

(g) Severability. The invalidity of any provision of the Plan or a document
hereunder shall not be deemed to render the remainder of this Plan or such
document invalid.

 

E-10-4



--------------------------------------------------------------------------------

(h) Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise, and whether or not
the corporate existence of the Company continues) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform the Company’s obligations under the Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place; provided, however, that such successor may replace
the Plan with a Plan substantially equivalent in opportunity and achievability,
as determined by a nationally recognized compensation consulting firm, and
covering the persons who were Participants at the time of such succession. Any
successor and the ultimate parent company of such successor shall in any event
be subject to the requirements of this Section 10(h) to the same extent as the
Company. Subject to the foregoing, the Company may transfer and assign its
rights and obligations hereunder.

(i) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations or document hereunder, to the extent not otherwise
governed by the Code or the laws of the United States, shall be determined in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of laws.

(j) Effective Date of Plan; Stockholder Approval; Termination of Plan. This Plan
shall be effective January 1, 2008, providing that it has previously been
approved by vote of a majority of stockholders present in person or represented
by proxy and entitled to vote on the matter at the Company’s 2007 Annual Meeting
of Stockholders. The Plan will terminate at such time as may be determined by
the Board of Directors. This amendment and restatement of the Plan was adopted
June 10, 2008.

 

E-10-4